Case 2:19-cv-18839-BRM Document 8 Filed 09/30/20 Page 1 of 3 PageID: 68




                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
____________________________________
In re:                               :
40 LAKEVIEW DRIVE, LLC,              : On Appeal From:
                                     : Case No. 13-16624
                        Debtor.     :  Adv. Pro. 16-01102
                                     : Hon. John K. Sherwood, U.S.B.J.
___________________________________ :
                                     :
GRACE S. WONG,                       :
                                     :
                        Appellant,   :
                                     : Case No. 2:19-cv-18839-BRM
                  v.                 : Hon. Brian R. Martinotti, U.S.D.J.
                                    :
ROBERT J. MANCINELLI                 :
                                     :
                                     : OPINION
                        Appellee.    :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is pro se Appellant Grace Wong’s (“Appellant”) Notice of Appeal

(ECF No. 1) regarding both the September 19, 2019 Order Denying Plaintiff’s Motion to

Reopen the Adversary Proceeding (ECF No. 1) and the underlying May 25, 2016 Order

Dismissing Adversary Proceeding. (ECF No. 1-1.) Appellant filed her appeal with this

Court on October 7, 2019 (ECF No. 1 at 1) and filed her Designation of Record on October

22, 2019 (ECF No. 2). Having reviewed Appellant’s submissions filed in connection with

the appeal and for the reasons set forth below, this appeal (ECF No. 1) is DISMISSED

FOR LACK OF JURISDICTON.

I. NOTICE OF APPEAL

       Pursuant to Federal Rule of Bankruptcy Procedure 8002(a)(1), absent a request to

extend the time to appeal, a notice of appeal must be filed within fourteen days of the date
Case 2:19-cv-18839-BRM Document 8 Filed 09/30/20 Page 2 of 3 PageID: 69




of the entry of the order appealed from. Fed. R. Bankr. P. 8002(a)(1); see also In re Lin,

No. 15-1335, 2015 WL 6687997, at *1 (D.N.J. Oct. 30, 2015). The bankruptcy court may

extend this time pursuant to Rule 8002(d) “upon a party’s motion that is filed: (A) within

the time prescribed by this rule; or (B) within 21 days after that time, if the party shows

excusable neglect.” Fed. R. Bankr. P. 8002(d)(1). In re 40 Lakeview Drive, LLC, 716 F.

App’x 136, 138 (3d Cir. 2018).

       Appellant is fully aware of her obligations under this Rule. In In re 40 Lakeview

Drive, LLC, the Third Circuit affirmed the district court’s dismissal of Ms. Wong’s

bankruptcy appeal, filed May 26, 2017, appealing a May 9, 2017 order. Id.

       The Court faces a similar timeline here as to the September 19, 2019, while the

appeal of the May 25, 2016 order is undoubtedly out of time. Appellant filed the notice of

appeal more than fourteen days after the September 19, 2019 order denying Appellant’s

motion to reopen (ECF No. 1-2) and more than three years after the original May 25, 2016

order dismissing her suit (ECF No. 1-1). Appellant failed to move before the bankruptcy

court for an extension of time to file her appeal pursuant to Fed. R. Bankr. P. 8002(d)(1)

and failed to demonstrate “excusable neglect” for the delay, which she knows she is

required to show. 1 In re 40 Lakeview Drive, LLC, 716 F. App’x at 138. Therefore, the

appeal filed with this Court on October 7, 2019 (ECF No. 1 at 1) is untimely. Given that

the “prescribed timeline within which an appeal from a bankruptcy court must be filed is




1
 Indeed, the first and only extension Appellant sought was filed before this Court on
December 13, 2019—five days after her brief was due and over two months after the filing
of the appeal—asking for additional time to file her brief. No extension to file her appeal
was ever sought before the bankruptcy court as required, and the extension request, which
was comprised of one sentence, made no mention “excusable neglect.”
Case 2:19-cv-18839-BRM Document 8 Filed 09/30/20 Page 3 of 3 PageID: 70




mandatory and jurisdictional,” this court lacks subject matter jurisdiction to consider the

merits of Appellant’s appeal. In re Caterbone, 640 F.3d 108, 110 (3d Cir. 2011). 2

II. CONCLUSION

           For the reasons set forth above, Appellant’s appeal is DENIED. An appropriate

order accompanies this opinion.




Date: September 30, 2020                                                         /s/ Brian R. Martinotti___________
                                                                                 HON. BRIAN R. MARTINOTTI
                                                                                 UNITED STATES DISTRICT JUDGE




2
  Appellant had the means under Fed. R. Bankr. P 8002(d)(1) to extend the time to appeal, yet did not. Though there are cognizable
difficulties in pursuing litigation pro se, “there are no equitable exceptions to jurisdictional requirements such as the one governing the
time to appeal final orders of bankruptcy courts.” In re Samson Resources Corporations, 726 Fed.Appx. 162, 165 (3d Cir. 2018).
Appellant’s pro se status does not relax this jurisdictional requirement. Wong v. Blasé, 2014 WL 4896975, at *5 n.3 (D.N.J. Sept. 29,
2014). The Third Circuit has consistently applied this jurisdictional timeliness requirement in cases involving pro se appellants in
bankruptcy proceedings. In re Hussain, 532 F. App’x 196, 197 (3d Cir. 2013); In re Jacobwitz, 384 F. App’x 93, 94 (3d Cir. 2010); In
re Coppedge, 619 F. App’x 57, 58-59 (3d Cir. 2015).
